COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                    01-15-00330-CR
Style:                           James Jackson III
                                 v. The State of Texas
Date motion filed*:              June 5, 2015
Type of motion:                  Motion to extend time to file reporter’s record
Party filing motion:             Court reporter
Document to be filed:            Reporter’s record

Is appeal accelerated?      No

If motion to extend time:
         Original due date:                              August 4, 2015
         Number of previous extensions granted:                   0       Current Due date: 0
         Date Requested:                                 July 5, 2015

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (moot)
                 Other: _____________________________________
          Because appellant filed a motion for new trial, the appellate record is due to be filed by August 4, 2015. See TEX.
          R. APP. P. 35.2. The court reporter filed the reporter’s record with this Court on June 30, 2015. Accordingly, we
          dismiss the motion to extend the time to file the reporter’s record.




Judge’s signature: /s/ Terry Jennings
                   


Date: July 16, 2015